Citation Nr: 1028370	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-37 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin




INTRODUCTION

The Veteran served on active duty from September 1940 to August 
1945.  He died in March 2008.  His surviving spouse is the 
appellant.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2009 by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2008, with the death certificate 
lists the immediate cause of death as respiratory failure; with 
the underlying cause of death chronic obstructive pulmonary 
disease (COPD), fractured cervical vertebra, and a motor vehicle 
accident(MVA); and vascular dysfunction-atherosclerotic heart 
disease as a significant condition contributing to death.  

2.  At the time of his death, the Veteran was service connected 
for a right lower extremity neurovascular dysfunction and a left 
lower extremity neurovascular dysfunction, respectively rated at 
30-percent; and was granted a total disability rating based on 
individual unemployability (TDIU), effective November 2006.

3.  The most probative evidence of record indicates that neither 
military service, nor service connected disorders, caused or 
contributed to the Veteran's death.  




CONCLUSION OF LAW

A service connected disease or disability was neither the 
principal cause, nor a contributing cause, of the Veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits and must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, section 5103(a) 
notice must be tailored to the claim.  The notice should include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Unlike a claim to reopen, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why any 
claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, notice was provided by a letter dated in 
October 2008.  While the letter did not specifically inform the 
appellant of the disabilities for which the Veteran was service 
connected, any failure to do so in this regard is harmless, as 
the appellant is represented by a service organization that is 
intimately familiar with the adjudication of Veterans' claims; 
moreover, through her various submissions, the appellant has 
demonstrate actual knowledge of what is necessary to substantiate 
the claim on appeal.  Further, the appellant was likewise 
provided every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 44 F.3d 1328 (Fed. Cir. 2006.)  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary to adjudicate this 
claim has been obtained.  The Veteran's service and VA treatment 
records have been obtained, and the appellant has submitted 
extensive private treatment records associated with the Veteran's 
d end of life treatment.  Moreover, she has not indicated there 
are any outstanding VA or private medical records, which VA 
should seek to obtain on her behalf, and VA has obtained an 
appropriate medical opinion related to the present matter on 
review.  Thus, the Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to substantiate 
the appellant's claim, and no further assistance to the appellant 
with the development of evidence is required.






Service Connection for the Veteran's Cause of Death

As conveyed in her October 2009 Appeal to the Board of Veterans' 
Appeals (VA Form 9), the appellant maintains that the Veteran's 
death was related to his service connected disorders.  
Specifically, she maintains the Veteran's service connected right 
lower extremity neurovascular dysfunction and left lower 
extremity neurovascular dysfunction (hereinafter, bilateral lower 
extremity neurovascular disorder) caused, and/or contributed to, 
the Veteran's death.  

	Applicable Law

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a pre-existing 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a Veteran 
will be considered as having been due to a service connected 
disability where the evidence establishes that such disability 
was either the principal or the contributory cause of death.  See 
38 C.F.R. § 3.312(a).  The issues involved will be determined by 
the exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran.  See Id.   

	Background

As previously noted the Veteran had active military service from 
September 1940 to August 1945.  The Veteran's death certificate 
indicates he died in March 2008, listing (i) the immediate cause 
of death as respiratory failure; (ii) COPD, fractured cervical 
vertebra and a motor vehicle accident (MVA) as conditions leading 
to the immediate cause of his death; and (iii) vascular 
dysfunction-atherosclerotic heart disease as a significant 
condition contributing to death.  At the time of his death, the 
Veteran was service connected for (i) right lower extremity 
neurovascular dysfunction, rated 30 percent disabling and (ii) 
left lower extremity neurovascular dysfunction, rated 30 percent 
disabling (hereinafter, bilateral lower extremity neurovascular 
disorder).  The Veteran had also been granted a total disability 
rating based on individual unemployability (TDIU), effective 
November 2006.

Upon reviewing the Veteran's service treatment records, there is 
no evidence of any in-service treatment, or complaint, related to 
(i) a respiratory disorder, (ii) COPD, (iii) fractured cervical 
vertebra, (iv) a vascular dysfunction-atherosclerotic heart 
disease, or other similar condition.  What is more, the Veteran's 
August 1945 separation examination notes no abnormalities, aside 
from a genito-urinary condition.  

A January 1996 VA treatment record reflects the Veteran's first 
post-service diagnosis with a disorder listed on his death 
certification-COPD.  Notably, the Veteran's post-service 
treatment records (VA or private), dated between 1996 and 2008, 
do not suggest any link between any diagnosed (i) respiratory 
disorder, (ii) COPD, (iii) fractured cervical vertebra, and/or 
(iv) vascular dysfunction-atherosclerotic heart disease and his 
military service or service connected disorder.  

The private treatment records associated with the Veteran's final 
care have been associated with the claims folder.  A February 
2008 private hospital admission record documents the Veteran's 
hospitalization, following a MVA, and treatment for injuries to 
his spine and neck.  As documented in the March 2008 final 
treatment record, the Veteran was "intubated the day following 
[his] admission...[as] [h]e had COPD for many years [and was] no 
longer clearing his airway."  When the Veteran was permanently 
removed from the ventilator, he went into cardiorespiratory 
arrest and subsequently passed-away.  The extensive medical 
records documenting the Veteran's final care and treatment 
provide no suggestion, or opinion, that (i) respiratory failure, 
(ii) COPD, (iii) fractured cervical vertebra, (iv) vascular 
dysfunction-atherosclerotic heart disease, and/or (v) a MVA were 
related to his military service or service connected disorder.  

In an effort to assist with the development of the appellant's 
claim, a February 2010 VA medical opinion was obtained.  At this 
time, the examiner reviewed the Veteran's service treatment 
records, private and VA post-service treatment records, the 
Veteran's final hospitalization records, and the Veteran's 
amended death certificate.  In this report, the examiner 
indicated that "vascular dysfunction atherosclerotic heart 
disease" is the same as coronary artery disease, or CAD.  
Additionally, the examiner noted that the Veteran's service 
connected bilateral lower extremity neurovascular disorder "is a 
mircovascular and neuropathic process," and 

[t]here is a distinct difference from the CAD that 
[the Veteran] had and the microvascular disease which 
he had as residuals from...frostbite.  The diseases are 
separate and have different symptoms, outcomes and 
are treated very differently.

The examiner further opined that COPD was not likely caused by, 
and/or related to, the Veteran's service connected bilateral 
lower extremity neurovascular disorder.  In sum, the examiner 
opined that service connected bilateral lower extremity 
neurovascular disorder did not cause, or contribute to, the 
Veteran's COPD or vascular dysfunction atherosclerotic heart 
disease.

	Analysis

At the outset, the Board takes note of, and has considered, the 
appellant's statements, detailing her theory that the Veteran's 
service connection bilateral lower extremity neurovascular 
disorder caused, and/or contributed, to his death.  However, in a 
situation of this nature, the appellant lacks the medical 
training and expertise to provide a credible opinion linking the 
cause of the Veteran's death to his military service, or any 
service connected disorder.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1131, 1336 (Fed. Cir. 2006).  As such, her statements alone are 
insufficient to provide the requisite nexus between the cause of 
the Veteran's death and his military service or service connected 
disorder.

After a thorough review of the claims folder, the Board concludes 
there is no competent evidence of record linking the Veteran's 
cause of death to his military service or service connected 
disorder.  Initially, the Veteran's extensive post-service VA and 
private treatment records (including his final hospitalization 
records) provide no suggestion, or opinion, that (i) respiratory 
failure, (ii) COPD, (iii) fractured cervical vertebra, (iv) 
vascular dysfunction-atherosclerotic heart disease, and/or (v) a 
MVA were caused or aggravated by military service or a service 
connected bilateral lower extremity neurovascular disorder.  The 
Veteran's amended death certificate does list "vascular 
dysfunction-atherosclerotic heart disease" as a contributing 
cause of death, but the February 2010 VA examiner indicated that 
this was another name for coronary artery disease.  What is more, 
the examiner opined that the Veteran's service connected disorder 
did not cause, or contribute to, COPD or vascular dysfunction-
atherosclerotic heart disease (coronary artery disease).  
Essentially, the competent medical evidence of record fails to 
provide the requisite nexus between the cause of the Veteran's 
death and his military service or service connected disorder.  

Additionally, the Veteran was not treated for, or diagnosed with 
any (i) respiratory disorder, (ii) COPD, (iii) fractured cervical 
vertebra, and/or (iv) vascular dysfunction-atherosclerotic heart 
disease in-service.  In fact, looking to a January 1996 VA 
treatment record, the earliest the Veteran was treated for, 
and/or diagnosed with, any of the aforementioned disorders was 
some 51-years after his separation from service (1945-1996), when 
COPD was diagnosed.  This significant gap of time between the 
Veteran's separation from service and his first documented 
complaint, and/or treatment for, any of these disorders also 
tends to weigh against the present claim.  See Maxon v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000). 

Accordingly, the Board finds that there is no medical evidence of 
record that provides the requisite nexus between the cause of the 
Veteran's death and his military service, or service connected 
disorder.  Indeed, the Veteran's death certificate lists 
respiratory failure, COPD, fractured cervical vertebra, a MVA; 
and vascular dysfunction-atherosclerotic heart disease as 
conditions related to the Veteran's death; however, there is no 
competent and credible evidence of record connecting any of these 
disorders (or events) to the Veteran's military service, or 
service connected bilateral lower extremity neurovascular 
disorder.  Therefore, the Board concludes that neither the 
Veteran's military service nor service connected disabilities 
caused or contributed to his death.  See 38 C.F.R. § 3.312(a).  
The Board sympathizes with the appellant; however, as the 
preponderance of the evidence is against her claim, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


